Citation Nr: 0216189	
Decision Date: 11/12/02    Archive Date: 11/25/02

DOCKET NO.  94-28 461A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a left shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1980 to 
July 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1993 decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).

The case was previously before the Board in May 1998, when it 
was remanded to schedule a Travel Board hearing for the 
veteran, and again in April 1999, when it was remanded for 
further development.  As the requested development has been 
accomplished, the case is again before the Board for 
appellate adjudication.

The veteran testified at a hearing at the RO in January 1995.  
The veteran also testified before a Member of the Board 
sitting in Montgomery, Alabama, in November 1998.  
Transcripts of both hearings have been associated with the 
claims file.


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  A left shoulder disorder is not shown to be causally or 
etiologically related to service or to any incident of 
service.






CONCLUSION OF LAW

A left shoulder disability was not incurred in or aggravated 
by service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West Supp. 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty of Notice and Assistance.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the veteran was notified of the information 
necessary to substantiate his claim by means of the 
discussions in the November 1993 and September 2000 rating 
decisions; June 1994 statement of the case; September 2000 
supplemental statement of the case; and April 1999 Board 
remand.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Here, the RO obtained the 
veteran's service medical records, VA medical records, and 
provided the veteran with a VA examination to clarify the 
nature and etiology of his left shoulder disorder.  Further, 
the veteran has been afforded both a personal hearing before 
the RO and a Travel Board hearing.  As such, the VA's duties 
under the VCAA have been satisfied.

Legal Criteria.  The applicable law provides that service 
connection may be granted for a disability resulting from a 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection 
may also be allowed on a presumptive basis for certain 
chronic diseases, such as arthritis, if manifested to a 
compensable degree within a one year period of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

The United States Court of Appeals for Veterans Claims 
(Court) has held that post-service evidence may suffice to 
demonstrate that a veteran had a chronic disease in service, 
i.e., that such evidence need not be contemporaneous with the 
time period to which it refers.  Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

A lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service; however, such a lay person is not competent to make 
a medical diagnosis or render a medical opinion, which 
relates a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102.

Factual Background.  At the time of the veteran's service 
enlistment examination, a left shoulder disability was not 
noted to be present.  Review of the veteran's service medical 
records reveals that he was treated on two occasions for a 
left shoulder disability, the first time in August 1980 for a 
contusion of the left shoulder after being hit with a pugil 
stick in basic training, and then again in December 1980 for 
pain in the left shoulder without fracture or dislocation 
shown on X-ray.  In December 1981, the veteran was considered 
for a special assignment, and the examiner certified that he 
had no medical problems.

Following service, the veteran was seen at the Tuskegee VAMC 
in September 1984 for left shoulder pain.  At that time, he 
gave a history of injuring his left shoulder in service, 
which had resulted in dislocations of the shoulder on two 
occasions, the most recent having been one year before.  The 
veteran was hospitalized in February 1985 as a result of his 
left shoulder having gone out of joint while doing karate 
exercises, and he underwent closed reduction due to anterior 
dislocation of the shoulder.  In May 1992, he was reported to 
have had a six year history of spontaneous dislocation of the 
left shoulder.  In August 1993, acute bursitis of the left 
shoulder was diagnosed.  An x-ray done at that time showed no 
complications.

The veteran was provided with a VA examination in September 
1999, at which time his complaints were of pain in the left 
shoulder all of the time, especially when doing any pulling 
or pushing at the shoulder level or above.  There was no 
evidence of any shooting pains of the neck, and the veteran 
denied any numbness in the elbows, wrist, thumb or fingers.  
There was no evidence of shaking of the hand, and hand grasp 
was within normal limits.  There were no clinical symptoms of 
wrist drop.

On objective examination, the left upper extremity was 
symmetrical with the right.  The scapular function was within 
normal limits at the same level.  There was no evidence of 
any soft tissue atrophy, and the vascularity and muscle tone 
were normal.  The strength was 5/5 in the left, but because 
of pain, it dropped to 4/5.  No pathological reflexes were 
noted, and coordination was intact.  Abduction in the left 
shoulder was possible to 80 degrees and, with a gentle 
assist, to 90 degrees with pain.  Yergason's test was 
positive, and suggested tenosynovitis of the long head of the 
biceps tendon.  Even with local pressure applied, the veteran 
had marked pain and tenderness.  No swelling was noted.  The 
examiner's diagnosis was of (1) subacromial bursitis, with 
mild to moderate functional impairment, and (2) chronic 
recurrent long head biceps tendon tenosynovitis, with 
moderate to moderately significant functional impairment.

In May 2000, after reviewing the veteran's claims folder, a 
VA examiner addressed the question of whether the veteran's 
shoulder disorder is related to an injury incurred in 
service.  The physician, in consultation with an orthopedic 
surgeon, opined that the diagnosis of subacromial bursitis 
and bicipital tendinitis are "generally considered to be [] 
condition[s] with acute onset and resolution with treatment 
or spontaneous improvement.  We would not relate these 
conditions to an incident which occurred twenty years ago."

VA outpatient treatment records, dated from September 2000 to 
November 2001, reflect mostly treatment for the veteran's 
PTSD, but also indicate continued complaints of pain in the 
shoulders, back and knees.

Analysis.  The veteran contends that his left shoulder 
disorder is the result of an injury incurred during service.  
As set forth above, however, in May 2000, a VA examiner 
opined that the veteran's left shoulder disorder is unrelated 
to any injury incurred in service.  Rather, the examiner 
stated that the veteran's subacromial bursitis and bicipital 
tendinitis are generally considered to be conditions with 
acute onset and resolution with treatment or spontaneous 
improvement.  The Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
a left shoulder disorder.  As such, the claim must be denied.

In reaching this conclusion, the Board acknowledges that all 
doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  Because the 
preponderance of the evidence is against the veteran's claim 
in this case, that doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. 
§§ 1131, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309.


ORDER

Entitlement to service connection for a left shoulder 
disability is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

